Citation Nr: 1028772	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  06-25 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of contusions 
of the bilateral lower legs.

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to November 
1969.

This matter comes to the Board of Veterans' Appeals (Board) from 
a February 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board also notes that in his Substantive Appeal the Veteran 
requested a Travel Board hearing, but later withdrew this 
request.  See January 2007 report of contact with Veteran.

In a statement dated in July 2010, the Veteran's representative 
has raised a new claim of entitlement to service connection for 
diabetes.  The record reflects that a previous claim for such 
disability was denied by the RO, and the Veteran did not appeal.  
Therefore, the matter of whether to reopen the previously denied 
claim is referred to the agency of original jurisdiction for 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses that the Veteran has reported 
having received regular healthcare through VA at the Dayton, Ohio 
VA Medical Center (VAMC) since the late 1960s.  See VA Form 21-
526.  No VA records have been associated with the claims file, 
other than reports of VA examinations.  Records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  VA has a duty to seek any VA records relevant to the 
claims on appeal.  38 C.F.R. § 3.159(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the Veteran's VA medical 
records not currently associated with the 
claims file that relevant to the disabilities 
under consideration in this appeal, 
particularly those from the Dayton, Ohio 
VAMC.  If these records are unavailable a 
notation to that effect should be made in the 
claims file.

2.  After the development requested above has 
been completed, and any additional 
development deemed necessary completed, 
review the record and readjudicate the 
Veteran's claims.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


